Citation Nr: 0948215	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  03-21 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served in the United States Navy from May 1987 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the Veteran's claim.

In August 2008, the Veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

In a November 2008 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a November 2009 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

Issues not on appeal

The November 2008 Board decision also denied the Veteran's 
claims of entitlement to increased disability ratings for 
service-connected allergic rhinitis and bronchial asthma.  To 
the Board's knowledge, no appeal was taken.  The Board's 
decision is final, and those issues will be addressed no 
further herein.  See 38 C.F.R. § 20.1100 (2009).

Additionally, in the November 2008 decision, the Board 
granted service connection for headaches.  A February 2009 RO 
decision assigned a 10 percent disability rating, effective 
April 12, 2000.  As evidenced by the claims folder, a notice 
of disagreement has not been filed.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection]. 
Therefore, that matter has been resolved and is not in 
appellate status.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for bronchial 
asthma, currently evaluated 30 percent disabling; chronic 
headaches, currently evaluated 10 percent disabling; and 
allergic rhinitis, currently assigned a noncompensable (zero 
percent) disability rating.

2.  The medical and other evidence of record does not 
demonstrate that the Veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation, so as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

Stegall concerns

In November 2008, the Board remanded the case in order for 
the Agency of Original Jurisdiction (AOJ) to have an 
opportunity to consider the Veteran's TDIU claim in light of 
the Board's grant of entitlement to service connection for 
headaches.  

The record shows that the RO readjudicated the Veteran's 
claim with specific consideration of the service-connected 
headaches in a SSOC dated November 2009.  The claims folder 
was subsequently returned to the Board.  Accordingly, the 
Board finds that the AOJ has complied with the directives of 
the November 2008 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated August 2005, which informed him of the 
evidentiary requirements for TDIU including what the evidence 
must show in order to support a TDIU claim.

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claim in the August 
2005 letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claim.

The August 2005 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The August 2005 letter specifically requested, "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know."  This complies with 
the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a VCAA 
letter dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the March 2006 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining an effective date:  when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records that the 
Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claim was readjudicated in SSOCs dated January 2007, November 
2007, and November 2009 following the issuance of the March 
2006 letter.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's statements and VA treatment records.  

Additionally, as will be discussed in detail below, the 
Veteran was afforded VA examinations in September 2006 and 
February 2005 as to his service-connected disabilities.  The 
VA examination reports reflect that the examiners interviewed 
and examined the Veteran, documented his current medical 
conditions, reviewed pertinent medical research, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examination reports were adequate for schedular evaluation 
purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board observes that all due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2009).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has retained the services of a 
representative and, as indicated above, testified at a 
personal hearing before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2009).  The Court noted the 
following standard announced by the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Moore, 1 Vet. App. 
at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment cause by non service-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2009).

Analysis

As was discussed in the law and regulations section above, 
TDIU may be awarded on a schedular or extraschedular basis.

Schedular basis

Service connection is currently in effect for bronchial 
asthma, evaluated 30 percent disabling; chronic headaches, 
evaluated 10 percent disabling; and allergic rhinitis, 
assigned a noncompensable [zero percent] disability rating.  
The combined disability rating is 40 percent.  As such, the 
Veteran fails to meet the schedular criteria for entitlement 
to TDIU.  See 38 C.F.R. § 4.16(a) (2009) [if there are two or 
more service-connected disabilities, there shall be at least 
one disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more].

Accordingly, the claim must be considered on an 
extraschedular basis.

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  

The Veteran is forty-four years old.  The record indicates 
that he has a high school education.  He has been unemployed 
since 2001.  See the Veteran's TDIU claim dated July 2005.  
Crucially, the evidence of record does not show that the 
Veteran's service-connected disabilities are so exceptional 
or unusual that they cause him to be unemployable.  Although 
the Veteran does not work, there is no indication that his 
unemployment is due to any special factors surrounding his 
service-connected disabilities.

Notably, as to the service-connected bronchial asthma and 
allergic rhinitis, VA examinations dated in September 2006 
and February 2005 documented only partially obstructed nasal 
passages, with normal pulmonary function testing and no 
evidence of dyspnea.  The September 2006 VA examiner reported 
the Veteran's statement that he is "fairly active . . . does 
ten push-ups every morning . . . [and] walks ten to fifteen 
minutes every day."  The Veteran reported the use of his 
albuterol inhaler once per week during the change of seasons.  
Both VA examiners indicated that the Veteran's allergic 
rhinitis and bronchial asthma were mild and well-controlled.  

With regard to the service-connected chronic headaches, the 
Board recognizes the Veteran's assertion that he left his job 
because of his headache pain.  The Veteran has indicated that 
he experiences painful headaches on a daily basis and that 
these headaches affect his ability to concentrate.  See a VA 
treatment record dated June 2005.  Critically, however, 
neurology consultation records dated in April 2008 and April 
2009 show that the Veteran's chronic headaches have improved 
and the Veteran has reported that with increased medication 
his 'migraines were nearly gone.'  See VA neurology 
consultation dated April 2008.  

There is no evidence that the Veteran has experienced 
prostrating episodes or has been otherwise incapacitated as a 
result of his chronic headaches.  

Accordingly, the objective medical evidence of record does 
not demonstrate that the Veteran's service-connected 
disabilities compromise him such that he is unable to follow 
substantially gainful employment.  The medical evidence shows 
that the Veteran's chronic headaches bother him on a daily 
basis and impair his concentration to some extent, but there 
is no medical evidence to suggest that the headaches have 
prevented him from obtaining gainful employment.  Moreover, 
the medical evidence does not provide any basis for the 
Veteran's assertions that his service-connected allergic 
rhinitis and/or asthma have any impact on his ability to 
obtain and maintain employment, either alone or in 
combination with the headaches.

Rather, the Veteran's current unemployment is, by his own 
testimony, by his choice.  Specifically, he testified at the 
August 2008 Board hearing that he feels he is able to work 
and has avoided employment because he thought it might 
negatively affect the disability compensation he receives 
from VA.  See the August 2008 Board hearing transcript, pg. 
9.  Additionally, the Veteran indicated that he has not even 
looked for a job since he was last employed in 2001.  See the 
Veteran's TDIU claim dated July 2005.

The Board wishes to make it clear that it has no reason to 
doubt that the Veteran's ability to maintain gainful 
employment is somewhat impaired as a result of his service-
connected disabilities.  However, the Board finds that the 
service-connected disabilities are adequately compensated at 
the currently assigned 40 percent level.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose, 
supra, [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

Moreover, evidence does not demonstrate that the Veteran has 
not been hospitalized as a result of any of his service-
connected disabilities.  There is also no unusual clinical 
picture presented with respect to the service-connected 
allergic rhinitis, chronic headaches, and asthma.  

There is no competent medical evidence of record to suggest 
that the Veteran is unemployable as a result of his service-
connected disabilities.  The Board notes that the Veteran has 
been pursuing this claim for nearly five years and has had 
ample opportunity to submit additional evidence to bolster 
his contentions.  Such evidence has been requested, but it 
has not been forthcoming and does not appear to exist.  See 
38 U.S.C.A. § 5107 (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].  

In sum, the record does not support a conclusion that the 
Veteran's service-connected disabilities present an 
exceptional or unusual disability picture, such that referral 
for extraschedular consideration is warranted.  A 
preponderance of the evidence is against the claim.  For the 
reasons and bases stated above, the Board concludes that the 
Veteran's claim for TDIU does not warrant referral for 
extraschedular consideration.  The Veteran's claim of 
entitlement to TDIU is accordingly denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


